DETAILED ACTION
Claim(s) 1-5, 12-17, and 21 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks/Comments
Claim Rejections - 35 USC § 103
Applicants arguments made in response to the rejection(s) of claim(s) 1 and 13 under 35 U.S.C. 103 as being unpatentable over Livanos (US 20180098276 A1) in view of Nagata (US Patent No. 6680950) and further in view of Lim (US Patent No. 9,432,891) have been considered but are not persuasive. Specifically, Applicants argue that the prior art of record Livanos in view of Nagata in view of Lim fail teach and/or suggest the feature of claim 1, “…determining, by the first device, the target access path for the service to be accessed according to all of the time when the service to be accessed is initiated, the area in which the service to be accessed is initiated, and a sixth correspondence among the area in which the service to be accessed is initiated and the time when the service to be accessed is initiated and the preferentially selected access path”, because Livanos fails to disclose where the network device synthetically determines the target access path for the service to be accessed according to all of the time when the service to be access initiated, the area in which the service to be accessed is initiated, and a sixth correspondence among the area in which the service to be accessed is initiated and the time when the service to be accessed is initiated and the preferentially selected access path. 
In response to the arguments presented by the Applicants it is first noted that it is not clear as to what is meant by a network device synthetically determining a target access path. Additionally this synthetically determining the target access path does not appear to be recited in the claims. It is noted that the features upon which applicant relies (i.e., synthetically determines) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore Livanos [Par. 33, Par. 40] is found to teach the feature of determining the target access path for the service to be accessed according to all of the time when the service to be access is initiated (i.e. time of day, day of week, as recited in [Par. 33]), the area in which the service to be access is initiated (i.e. location specific policies, for access network selection as recited in [Par. 33]), and a sixth correspondence between among the area in which the service to be access is initiated (location specific policies [Par. 33]), and the time when the service to be accessed is initiated ([Par. 33] time of day, day of week) and the preferentially selected access path ([Par. 33], “..various criteria, various parameters can be set for access network selection policies to trigger selection and connection to one or more access networks by a UE…time of day, day of week…RAN capabilities…access network type priority…validity area…combinations thereof…”). Thus the argument that the prior art of record fails to teach and/or suggest a feature for “…determining, by the first device, the target access path for the service to be accessed according to all of the time when the service to be accessed is initiated, the area in which the service to be accessed is initiated, and a sixth correspondence among the area in which the service to be accessed is initiated and the time when the service to be accessed is initiated and the preferentially selected access path” is not persuasive.
  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 2, 3, 4, 5, 12, 13, 14, 15, 16, and 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Livanos (US 20180098276 A1) in view of Nagata (US Patent No. 6680950) and further in view of Lim (US Patent No. 9,432,891).

 	In regards to claim(s) 1 and 13, Livanos (US 20180098276 A1) discloses a service access method, comprising: determining, by a first device, according to path priority information, a target access path for a service to be accessed, wherein the path priority information is used to indicate an access path preferentially selected by the first device ( Livanos in discloses determining, by a first device, UE, according to path priority information, access network selection policy instances, a target access path,  selected access networks, for a service, voice traffic and data traffic,  to be accessed, wherein the path priority information is used to indicate an access path preferentially selected by the first device, “[0033]…various criteria or parameters can be set for access network selection policies to trigger selection and connection to one or more access network by a UE including, but not limited to: UE capabilities; time of day; day of the week; current connection(s) such as, for example, IP flow, bearer type, Quality of Service (QoS) Class Identifier, RAN capabilities...channel quality…access network type priority; validity area; combinations thereof or the like…”,  “[0040]…In some embodiments, UE 102a could connect to both a 3GPP RAN node and a non-3GPP RAN node for a given location (depending on policies configured for the location) for different traffic and/or flows (e.g., data traffic could be handled by a non-3GPP RAN node while voice traffic could be handled by a 3GPP RAN node, etc.)….”); and 
 	accessing, by the first device, the service to be accessed by using the target access path (“[0035] Based on the SelectiveLocationPolicy EXT MO received from the ANDSF server 120 by a given UE and a given location of the UE, the UE can apply one or more policies provisioned for the location by performing an access network selection following the parameters of the policies...”).
	wherein the path priority information is stored with subscription of a terminal device (“[0046] ….UE 102a-102b may have a bundled subscription for network access and application services (e.g., voice), etc.”).
 	wherein the path priority information comprises: a correspondence among the preferentially selected access path and both of time when the service to be accessed is initiated and an area in which the service to be accessed is initiated and an area in which the service to be accessed is initiated; wherein the determining, by a first device, according to path priority information, a target access path for a service to be accessed comprises: determining, by the first device, the target access path for the service to be accessed according to the path priority information and the both of the time when the service to be initiated and the area in which the service to be accessed is initiated; wherein the determining, by the first device, the target access path for the service to be accessed according to the path priority information and the both of the time when the service to be accessed is initiated and the area in which the service to be accessed is initiated comprises: determining, by the first device, the target access path for the service to be accessed is initiated, the area in which the service to be accessed is initiated, and a sixth correspondence among the area in which the service to be accessed is initiated and the time when the service to be accessed is initiated and the preferentially selected access path (“ [0033]…The ANDSF server 120 can then provision one or more polices for the UE based on the UE's location using another new location policy management object, referred to herein as a `SelectiveLocationPolicy EXT MO`. In some embodiments, multiple policy instances can be configured for a same location. In various embodiments, various criteria or parameters can be set for access network selection policies to trigger selection and connection to one or more access networks by a UE including, but not limited to: UE capabilities; time of day, day of the week; current connection(s) such as, for example, IP flow, bearer type, Quality of Service (QoS) Class Identifier (QCI), RAN capabilities (e.g., throughput, congestion, load, etc.), channel quality (e.g., signal strength); access network type priority; validity area; combinations thereof or the like.  ”, “[0040]…In some embodiments, UE 102a could connect to both a 3GPP RAN node and a non-3GPP RAN node for a given location (depending on policies configured for the location) for different traffic and/or flows (e.g., data traffic could be handled by a non-3GPP RAN node while voice traffic could be handled by a 3GPP RAN node, etc.)….” ).
	Livanos differs from claim 1, in that Livanos is silent on wherein the first device is a network device. Livanos further differs from claim 1, in that Livanos is silent on acquiring by the first device, the path priority information from a second device stored with subscription information of a terminal device, wherein the path priority information is generated by the terminal device according to a preference of a user and is transmitted to the second device by the terminal device. Despite these differences similar features have been seen in other prior art involving networking arrangements. Nagata teaches for radio terminal is a network device, having a function corresponding to the radio base station CS., “[Col. 6, Line(s) 33-40]…In this embodiment, a radio terminal having a function corresponding to the radio base station CS is referred to as provisional master terminal, which periodically transmits a sync signal to realize the point-to-multipoint communication with slave terminals connected to it…”
	Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify Livanos to arrive at wherein the first device is a network device, in order to provide additional flexibility in network connectivity by allowing the terminal device of Livanos to operate as a base station device.
	The combined teachings of Livanos in view of Nagata further differ from claim 1, in that the combined teachings are silent on acquiring by the first device, the path priority information from a second device stored with subscription information of a terminal device, wherein the path priority information is generated by the terminal device according to a preference of a user and is transmitted to the second device by the terminal device.
	Despite these differences similar features have been seen in other prior art involving network selection. Lim teaches in Fig. 4, acquiring by a first device, MME,  path priority information, UE preference, from a second device, eNB, stored with subscription information of a terminal device, wherein the path priority information is generated by the terminal device according to a preference of a user and is transmitted to the second device by the terminal device. Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the network selection feature of Livanos by acquiring by the first device, the path priority information from a second device stored with subscription information of a terminal device, wherein the path priority information is generated by the terminal device according to a preference of a user and is transmitted to the second device by the terminal device, in order to provide a benefit of a network controlled, network selection feature. 


 	In regards to claim(s) 2 and 14, Livanos discloses the method according to claim 1, wherein the path priority information comprises a priority order of at least one access path, and the determining, by a first device, according to path priority information, a target access path for a service to be accessed comprises: determining, from the at least one access path, the target access path for the service to be accessed (“[0033]…In various embodiments, various criteria or parameters can be set for access network selection policies to trigger selection and connection to one or more access networks by a UE including, but not limited to: UE capabilities; time of day, day of the week; current connection(s) such as, for example, IP flow, bearer type, Quality of Service (QoS) Class Identifier (QCI), RAN capabilities (e.g., throughput, congestion, load, etc.), channel quality (e.g., signal strength); access network type priority…”).

 	In regards to claim(s) 3 and 15, Livanos discloses the method according to claim 1, wherein the path priority information comprises: a correspondence between the preferentially selected access path and a service type of the service to be accessed, (“ [0033]…The ANDSF server 120 can then provision one or more polices for the UE based on the UE's location using another new location policy management object, referred to herein as a `SelectiveLocationPolicy EXT MO`. In some embodiments, multiple policy instances can be configured for a same location. In various embodiments, various criteria or parameters can be set for access network selection policies to trigger selection and connection to one or more access networks by a UE including, but not limited to: UE capabilities; time of day, day of the week; current connection(s) such as, for example, IP flow, bearer type, Quality of Service (QoS) Class Identifier (QCI), RAN capabilities (e.g., throughput, congestion, load, etc.), channel quality (e.g., signal strength); access network type priority; validity area; combinations thereof or the like.  ”, “[0040]…In some embodiments, UE 102a could connect to both a 3GPP RAN node and a non-3GPP RAN node for a given location (depending on policies configured for the location) for different traffic and/or flows (e.g., data traffic could be handled by a non-3GPP RAN node while voice traffic could be handled by a 3GPP RAN node, etc.)….” ).

In regards to claim(s) 4 and 16,Livanos discloses the method according to claim 3, wherein the determining, by a first device, according to path priority information, a target access path for a service to be accessed further comprises: determining, by the first device, the target access path for the service to be accessed according to the path priority information and all of the service type of the service to be accessed, the time when the service to be accessed is initiated, and the area in which the service to be accessed is initiated(“ [0033]…The ANDSF server 120 can then provision one or more polices for the UE based on the UE's location using another new location policy management object, referred to herein as a `SelectiveLocationPolicy EXT MO`. In some embodiments, multiple policy instances can be configured for a same location. In various embodiments, various criteria or parameters can be set for access network selection policies to trigger selection and connection to one or more access networks by a UE including, but not limited to: UE capabilities; time of day, day of the week; current connection(s) such as, for example, IP flow, bearer type, Quality of Service (QoS) Class Identifier (QCI), RAN capabilities (e.g., throughput, congestion, load, etc.), channel quality (e.g., signal strength); access network type priority; validity area; combinations thereof or the like.  ”, “[0040]…In some embodiments, UE 102a could connect to both a 3GPP RAN node and a non-3GPP RAN node for a given location (depending on policies configured for the location) for different traffic and/or flows (e.g., data traffic could be handled by a non-3GPP RAN node while voice traffic could be handled by a 3GPP RAN node, etc.)….” ).
.

IN regards to claim(s) 5 and 17, Livanos discloses the method according to claim 4, wherein the determining, by the first device, the target access path for the service to be accessed according to the path priority information and all of the service type of the service to be accessed, the time when the service to be accessed is initiated, and the area in which the service to be accessed is initiated comprises: determining, by the first device, the target access path for the service to be accessed according to the service type of the service to be accessed, the time when the service to be access is initiated, the area in which the service to be access is initiated, the sixth correspondence and a first correspondence between the service type of the service to be accessed and the preferentially selected access path (“ [0033]…The ANDSF server 120 can then provision one or more polices for the UE based on the UE's location using another new location policy management object, referred to herein as a `SelectiveLocationPolicy EXT MO`. In some embodiments, multiple policy instances can be configured for a same location. In various embodiments, various criteria or parameters can be set for access network selection policies to trigger selection and connection to one or more access networks by a UE including, but not limited to: UE capabilities; time of day, day of the week; current connection(s) such as, for example, IP flow, bearer type, Quality of Service (QoS) Class Identifier (QCI), RAN capabilities (e.g., throughput, congestion, load, etc.), channel quality (e.g., signal strength); access network type priority; validity area; combinations thereof or the like.  ”, “[0040]…In some embodiments, UE 102a could connect to both a 3GPP RAN node and a non-3GPP RAN node for a given location (depending on policies configured for the location) for different traffic and/or flows (e.g., data traffic could be handled by a non-3GPP RAN node while voice traffic could be handled by a 3GPP RAN node, etc.)….” ).


. 


In regards to claim(s) 12, Livanos discloses the method according to claim 1, wherein the target access path is a 3.sup.rd generation partnership project (3GPP) path or a non-3GPP path (“[0040]…In some embodiments, UE 102a could connect to both a 3GPP RAN node and a non-3GPP RAN node for a given location (depending on policies configured for the location) for different traffic and/or flows (e.g., data traffic could be handled by a non-3GPP RAN node while voice traffic could be handled by a 3GPP RAN node, etc.)….”);

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476